DETAILED ACTION

Response to Amendment
The Amendment filed 12/13/2021 has been entered.  Claims 1-9 remain pending in the application.  Claim 8 has been withdrawn.  Claims 10-14 have been canceled.  New claim 15 has been added.  Applicant's amendments to the drawings have overcome the objections previously set forth in the Non-Final Rejection mailed 09/13/2021.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 09/13/2021.  

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide support for the claim term “base metals” in claim 4.
Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  37 C.F.R. § 1.84(u)(1).  Instead, the single view should be referred to as “the figure.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dudon et al. (US 20160369407 A1).  
Regarding claims 1-6 and 15, Dudon teaches “cold spraying a metal powder” (which reads upon “a powder for an additive manufacturing process”, as recited in the instant claim; abstract).  Dudon teaches that “powder presenting grain size defined by d10=45 μm and d90=90 μm” (which reads upon “a d2 value of 10 μm or more; b) a d90 value of 200 μm or less”, as recited in the instant claim; paragraph [0062]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a d2 value of 10 μm or more overlaps the range disclosed by the prior art of d10=45 μm.  Accordingly, the prior art renders the claim obvious.  Dudon teaches that “these materials may include the following metal powders: NiAl, NiCrAl, NiCrAlY, CuNiIn, CuAl, and Co-based alloys” (which reads upon “metal, precious metals and base metals, alloy, and aluminium alloys, and nickel-based alloys”, as recited in the instant claims; paragraph [0033]).  Dudon teaches nickel-based alloys (paragraph [0033]).  The instant specification teaches that “particularly preferred metal alloys can 
Regarding claim 7, Dudon teaches “incorporating lubricating varnishes (of the metal-boron nitride or metal-graphite type) in a single powder or indeed in a mixture of two or more powders” (which reads upon “whereby the metal is an amorphous metal”, as recited in the instant claim; paragraph [0033]; boron nitride reads on amorphous).  Additionally, Dudon is silent regarding any of the other metal powders having a crystallinity.  

Claims 1-6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. Densification and microstructural investigation of Inconel 718 parts fabricated by selective laser melting, Powder Technology, 310, pages 60-66, January 7, 2017, Elsevier B.V., from IDS.  
Regarding claims 1-6 and 15, Choi teaches “the IN718 powders were collected and loaded onto a series of ASTM E11 standard sieves in order to obtain a specific particle 
Regarding claim 9, Choi teaches the method of claim 1 as stated above.  Choi teaches that “the IN718 powders were collected and loaded onto a series of ASTM E11 .  

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.  Applicant argues that To establish a prima facie case of obviousness, there must be some reason, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the references or combine reference teachings (remarks, page 6).  Applicant argues that the reason to make the claimed combination, and a reasonable expectation of success, must be found elsewhere than in Applicants' disclosure, such as in the prior art, the nature of the problem to be solved, or in the knowledge/ understanding of the person of ordinary skill in the art (remarks, page 7).  Applicant further argues that he Examiner must identify how a person of ordinary skill in the art would, by known methods, combine the elements in the way the claimed invention does (remarks, page 8).  Applicant argues .  
Applicant argues that neither Dudon nor Choi discloses the avalanche energy, ELaw, and, thus, neither discloses the claim recitation of the ELaw/d50 ratio of < 0.8 kJ/(kg*pm) (remarks, page 9).  This is true, as stated above.  
Applicant argues that Applicants disagree that the burden has shifted because a prima facie case of obviousness has not been established (remarks, page 10).  Applicant argues that the burden only shifts to the Applicants where a prima facie case of obviousness has been met (remarks, page 10).  Applicant argues that a prima facie case of obviousness has not been met because the Examiner has not shown that the missing the claim recitation of ELaw/d50 ratio of < 0.8 kJ/(kg*pm) is inherent in either of Dudon or Choi (remarks, page 10).  This is not found convincing because once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant MPEP § 2112 V.  Here, the Examiner has provided reasoning, e.g., overlapping materials with the claimed particle sizes, to show inherency, thus the burden has shifted.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.01 I.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733